DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 3 November 2021 has been entered.  Claims 1-29 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to claim 1.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank DiGiglio (Reg. No. 31,346) on 22 November 2021.

The claims have been amended as follows: 

In claim 1 at line 21, “is provided to connect to” has been changed to -- is fluidly separated from --.

In claim 1 at last line, “during an accident” has been changed to -- during the accident --.

Allowable Subject Matter
Claims 1-29 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646